Citation Nr: 0600525	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-27 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for a 
low back condition. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which found that the 
evidence submitted in conjunction with the veteran's claim 
for a back disability was not new and material.  

For good cause shown, the appeal was advanced on the Board's 
docket under the provisions of 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  An unappealed June 1998 RO decision determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a low back condition.

3.  The evidence submitted subsequent to the June 1998 
decision is not new and/or does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The June 1998 rating decision in which the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a low back condition is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1998); 
38 C.F.R. § 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a July 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, 
including the need to submit new and material evidence, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2003 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions; 
service medical records; VA medical records; VA examination 
reports; and private medical records.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a spinal strain was originally denied 
by an April 1946 rating decision.  The letter advising the 
veteran of the denial stated that his spinal strain was not 
aggravated by service.  Service connection was again denied 
by an April 1950 rating decision.  In an April 1950 letter, 
the veteran reported that he fell in a hole in service, and 
injured his back.  A September 1950 Board decision denied the 
claim for service connection for sacroiliac strain.  The 
Board decision noted that the condition was shown at 
entrance, having existed since 1938, and that the service 
medical records showed no evidence of injury to his back 
during service.  The Board concluded that the condition 
clearly and unmistakably existed prior to service, did not 
increase in severity during service, and was therefore, not 
aggravated by service.

The veteran attempted to reopen his claim on numerous 
occasions, which again resulted in denials.  In a January 
1991 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran appealed the decision.  In a September 1992 decision, 
the Board determined that new and material evidence had not 
been received.  Records from Dr. Thomas Morgan dated in 
August 1990 were considered in that decision.  The 1992 Board 
decision was affirmed by the Court in June 1994.

Subsequently, the veteran submitted medical records from the 
Rehabilitation Hospital of Rhode Island dated in April and 
May 1997, in an attempt to reopen his claim.  The June 1998 
RO decision found that the evidence was not new and material 
to reopen the claim.  The RO noted the report found it 
unlikely that the veteran suffered from poliomyelitis, and 
that it was more likely that his isolated deficiency, such as 
atrophy of the gastrocnemius, was due to a local injury which 
the veteran recalled suffering as a child.  The veteran did 
not appeal that decision.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2005).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

The veteran filed his current claim to reopen in May 2002.  
The evidence received since the 1998 denial includes VA 
treatment records dating from March 2002 through May 2004, 
copies of the May 1997 medical records from the 
Rehabilitation Hospital of Rhode Island, and copies of the 
August 1990 records from Dr. Morgan.  In September 2004 
statements, the veteran indicated that the above-mentioned 
records from Rhode Island Rehabilitation and from Dr. Morgan 
prove that he never had polio.  

Following a review of all of the evidence of record, the 
Board finds that the evidence submitted is not new and 
material.  The records from Dr. Morgan are duplicates of 
records previously considered in the 1992 Board decision.  
The records from the Rehabilitation Hospital of Rhode Island 
are duplicates of documents previously submitted and 
considered in the 1998 RO decision.  Thus, these records are 
not new.  Because these records are not new, the Board need 
not consider whether they are material to reopening the 
claim.  See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 
(1999) (if the Board finds that newly presented evidence is 
cumulative of evidence previously considered, the analysis 
should end there).

In addition, the VA treatment records reveal no treatment for 
a back condition.  As such, while they were not previously of 
record, they are not relevant to the claim and cannot be 
deemed material.  Specifically, these records do not relate 
to an unestablished fact necessary to substantiate the claim, 
which in this case, is whether the veteran's back condition 
was aggravated by service. 

The Board finds, therefore, that evidence that is both new 
and material has not been received, and the claim of 
entitlement to service connection for a low back disability 
is not reopened.

ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a low back disability is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


